                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  DAVID WILLIAMS,

                 Plaintiff,

          v.
                                                           No. 18-cv-19 (DLF)
  EXECUTIVE OFFICE FOR U.S.
  ATTORNEYS,

                 Defendant.




                                 MEMORANDUM OPINION

       In response to Defendant’s Supplemental Motion for Summary Judgment, plaintiff

David Williams concedes that defendant Executive Office for United States Attorneys (EOUSA)

is entitled to summary judgment on the issues remaining in this FOIA case. See Pl.’s Concession

to Def.’s Statement of Material Facts and Supplemental Mot. for Summ. J., ECF No. 42; Mar.

25, 2019 Mem. Op. and Order, ECF No. 23 (granting EOUSA partial summary judgment). And

“once all the documents are released to the requesting party, there no longer is any case or

controversy” to resolve on summary judgment. Bayala v. DHS, 827 F.3d 31, 34 (D.C. Cir.

2016); see Shapiro v. United States Dep't of Justice, 239 F. Supp. 3d 100, 106 n.1 (D.D.C. 2017)

(noting that “to the extent the FOIA requester does not seek to compel the release of the withheld

information, . . . the Court need not—and should not—enter summary judgment in favor of the

government. Rather, . . . there is simply no dispute to resolve.”) (distinguishing Winston &




                                                 1
Strawn, LLP v. McLean, 843 F.3d 503, 505 (D.C. Cir. 2016)). Accordingly, EOUSA’s

supplemental motion will be denied. A separate order will issue contemporaneously.



                                                         ________________________
                                                         DABNEY L. FRIEDRICH
                                                         United States District Judge
March 30, 2020




                                              2
